Citation Nr: 0609498	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a herniated disc of 
the cervical spine with pain, to include shaking and tingling 
of the hands.

2. Entitlement to service connection for carpal tunnel 
syndrome of the left wrist and numbness of the left arm.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, currently diagnosed as cardiomegaly, 
due to an undiagnosed illness.

4. Entitlement to an initial evaluation higher than 20 
percent for residuals of low back strain and pelvic 
contusion.

5. Entitlement to an increased evaluation for panic disorder, 
with agoraphobia and generalized anxiety disorder, with a 
history of post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple regional office (RO) rating 
decisions, as detailed in the prior August 2003 Board REMAND.  
Briefly, the issue of an increased rating for a panic 
disorder with agoraphobia is on appeal from a May 1999 rating 
decision, which denied a rating in excess of 10 percent for 
panic disorder with agoraphobia.  Subsequently, in a November 
2000 rating decision, the RO awarded service connection for 
PTSD as part of the service- connected psychiatric disability 
and assigned a 50 percent disability evaluation, effective 
the date of claim.  As the 50 percent evaluation is less than 
the maximum available under the applicable diagnostic 
criteria, the issue remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The November 2000 rating decision also granted service 
connection for residuals of low back strain and pelvic 
contusion, and the veteran appealed the initial 20 percent 
rating assigned.  Finally, the issues of service connection 
for a cervical spine condition and carpal tunnel syndrome on 
the left, and of whether new and material evidence to reopen 
a claim for service connection for an enlarged heart 
(cardiomegaly) has been received are on appeal from a June 
2001 rating decision.  

In addition, the August 2003 Board remand also identified 
numerous other issues which were REFERRED to the RO for 
initial consideration.  A notation in the file indicates that 
the RO is separately working on the other claims, and, hence, 
the additional claimed issues will not be reiterated.  


REMAND

In the August 2003 Board remand, the Board directed that the 
AMC obtain clarification as to whether the veteran wanted a 
Board hearing.  In a November 2004 statement, the veteran 
said he did not want a Board hearing, but would go to a 
hearing if required to do so.  However, later, in January 
2006, the veteran submitted a statement which included the 
following:

As costly as it may be, I am requesting a hearing so 
that I may show and explain to the Board's reviewing 
officer the evidence first hand.  I truly regret that 
this issue has required it be presented to the Board of 
Appeals.  It is my belief that the reviewing officer in 
Indianapolis, Indiana, should have made a decision at 
the local level.

Although the veteran did not specify the type of hearing, by 
his expressed wish to present his case face to face to a 
Board "reviewing officer," the Board construes the 
essential elements of his hearing request are that the 
hearing be (1) in person, rather than by videoconference, and 
(2) before a member of the Board (Veterans Law Judge), rather 
than the RO (Decision Review Officer).  A hearing before a 
Veterans Law Judge may be held in Washington, DC, or at the 
RO, when Veterans Law Judges travel to the various ROs to 
hold hearings.  Such a hearing (Travel Board hearing) is a 
Board, not an RO, hearing.  In view of the reference to cost 
and reluctance to appear at a Board hearing, the Board 
presumes that the veteran wishes to appear at a Travel Board 
hearing.  If the veteran wishes a different type of hearing, 
he should so notify the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
to be held before a Veterans Law Judge at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

